The judgment upon which the action is brought, and upon which the plaintiff relies if the court where the judgment was rendered had jurisdiction, is conclusive between the parties, and cannot be reversed, set aside, or impeached, for fraud in obtaining it, in this suit. It can be reversed only by a direct proceeding for that purpose in the court where it was rendered. The defence of fraud in obtaining the judgment cannot in this mode be made, and the brief statement of defence was properly rejected. Metcalf v. Gilmore, 59 N.H. 417.
Exception overruled.
SMITH, J., did not sit: the others concurred. *Page 548